The appeal from a judgment, Supreme Court, New York County (Carol Berkman, J., on suppression motion; John Bradley, J., at trial and sentence), rendered May 6, 1985, convicting appellant, after a jury trial, of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09) and criminally using drug paraphernalia in the second degree (Penal Law § 220.50), and sentencing him to concurrent terms of imprisonment of 1 to 3 years and six months, respectively, is held in abeyance, the order denying appellant’s motion to suppress physical evidence reversed, on the law, and the matter remanded for a Mapp hearing.
In People v Madera (125 AD2d 238), we held that the codefendant passenger in the vehicle driven by appellant had standing to contest its stop, and that codefendant’s motion *228papers raised sufficient factual allegations to warrant a hearing pursuant to CPL 710.60 (4). Inasmuch as appellant relied upon codefendant’s motion papers to assert his own challenge to the stop, the People concede, and we agree, that a hearing is likewise required in this matter. Concur—Murphy, P. J., Ross, Kassal, Ellerin and Rubin, JJ.